Reynolds, J.
Appeal by the plaintiff in action No. 2 from an order of the Supreme Court, Albany County, which granted the motion of the plaintiffs in action No. 1 for a joint trial of the two actions in Albany County. Both actions are for a declaratory judgment to determine the validity of a cancellation of the addition of a vehicle used by Thomas D. Rekemeyer, a teenager, to the auto policy of Ann Marie Rekemeyer, his mother. We find advanced no cogent reason to disturb the discretion of Special Term in ordering a joint trial in Albany County (e.g., Kiamesha Concord v. Greenmail, 29 A D 2d 904). Barch v. Avco Corp. (30 A D 2d 241) is neither apposite nor controlling in the instant case. Order affirmed, with costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Reynolds, J.